Citation Nr: 1329594	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-28 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to September 7, 2011 
for the award of a compensable initial rating for bilateral 
pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1956.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a December 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The December 2011 rating decision on 
appeal granted an increased the rating for pes planus of 10 
percent, effective September 7, 2011.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran was issued notice on October 29, 2009, to 
his address of record, of an October 2009 rating decision 
which assigned a noncompensable initial rating for bilateral 
pes planus, which included his appellate rights. 

2.  The Veteran did not file a timely notice of disagreement 
with the noncompensable initial rating assigned for 
bilateral pes planus in the October 2009 rating decision. 

3.  The Veteran did not timely request an extension of time 
in order to file a timely notice of disagreement with the 
noncompensable initial rating assigned for bilateral pes 
planus in the October 2009 rating decision. 

4.  The RO did not waive timely filing of a notice of 
disagreement, there has been no demonstration of good cause 
for failing to timely file a notice of disagreement, and 
there is no evidence that the Veteran was physically or 
mentally incapacitated such that equitable tolling of the 
filing deadline is warranted. 


CONCLUSIONS OF LAW

1.  The October 2009 rating decision which assigned a 
noncompensable initial rating for bilateral pes planus is 
final because a timely notice of disagreement was not filed.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 
3.109(b), 20.302 (2012).

2.  The criteria for an effective date prior to September 7, 
2011 for the award of a compensable (10 percent) rating for 
bilateral pes planus have not been met.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.400(o)(2) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and 
evidence that VA will seek to provide and which information 
and evidence the claimant is expected to provide.  VA was 
not required to provide the Veteran with such notice in this 
case, as it is one that stems from a notice of disagreement 
with the award of an increased rating, and where entitlement 
to the benefit claimed cannot be established as a matter of 
law.  See 38 C.F.R. § 3.159(b)(3)(i) and (ii) (2012).  This 
extends to the situation where a claim cannot be 
substantiated based on the application of the law to 
undisputed facts.  See VAOPGCPREC 5-2004; see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003). 

As the pertinent facts in this case are undisputed, and the 
law as mandated by statute, and not the evidence, is 
dispositive of this appeal, the Board finds that no further 
action is required pursuant to the duties to notify and to 
assist.  See Mason v. Principi, 15 Vet. App. 129 (2002); see 
also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) 
(holding that where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).

An October 2009 rating decision granted service connection 
for bilateral pes planus and assigned a noncompensable 
initial rating effective September 18, 2002.  Notice of the 
October 2009 rating decision was issued to the Veteran at 
his address of record, with a copy to his representative, on 
October 29, 2012.  No notice of disagreement as to the 
initial rating assigned for pes planus, nor additional 
evidence pertinent to the matter, was received within one 
year of notification of the determination from the Veteran 
or his representative.  In September 2011, the Veteran filed 
a claim for an increased rating for his service-connected 
bilateral pes planus with an earliest possible effective 
date, arguing that he had never received a copy of the 
October 2009 rating decision and suggesting that had he 
received earlier notification of that rating decision, he 
would have appealed the noncompensable initial rating 
assigned for his service-connected bilateral pes planus.

The record reflects that a copy of the October 2009 rating 
decision, and his appellate rights, were sent to the Veteran 
on October 29, 2009 to his address of record, with a copy to 
his representative, and it was never returned to VA as 
undeliverable.  In a letter from the Veteran, dated and 
received in December 2009, wherein an issue not herein for 
appellate consideration was addressed, no reference was made 
as to any disagreement with the October 2009 rating decision 
award of a noncompensable initial rating for bilateral pes 
planus.  In an Informal Hearing Presentation dated in 
January 2010, wherein an issue not herein for appellate 
consideration was addressed, the Veteran's representative 
acknowledged awareness that service connection had been 
established for pes planus.  No reference was made as to the 
initial rating assigned for the service-connected pes 
planus.  In a statement dated and received in May 2010, the 
Veteran indicated that he was "satisfied with the pes planus 
[service] connection . . .," and made no reference to 
disagreement with the noncompensable initial rating assigned 
therefor.  Thereafter, the Veteran made an inquiry regarding 
the status of his claim for bilateral pes planus in March 
2011.  In that letter, he again noted awareness that 
"[s]ervice connection for bilateral pes planus ha[d] been 
approved..." in a June 2009 Board decision.  Subsequently, in 
a letter received by VA on September 7, 2011, the Veteran 
indicated that his representative had provided a copy of the 
October 2009 rating decision in August 2011, and that that 
had been the first time he was notified of the 
noncompensable initial rating assigned for pes planus.

The December 2011 rating decision on appeal increased the 
rating for pes planus to 10 percent effective September 7, 
2011, the date VA received the Veteran's letter requesting 
an increased rating for pes planus.  In a May 2012 letter, 
the Veteran stated that the effective date of the increased 
rating for pes planus granted by the December 2011 rating 
decision should be September 18, 2002, the date of his 
original service connection claim, not September 7, 2011, 
the date of his claim for an increased rating.

Essentially, the Veteran contends that there should be 
equitable tolling of the period to submit a notice of 
disagreement with the October 2009 rating decision which 
granted the noncompensable initial rating for his service-
connected pes planus for the period from September 18, 2002 
through September 6, 2011.  Specifically, it is essentially 
averred that the one year time period to file a timely 
notice of disagreement as to the assignment of an initial 
rating for pes planus should not start to run until the 
Veteran had actual notice of the October 2009 rating 
decision, because he never received notice of that rating 
decision issued in October 2009.  

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200 (2012).  A written communication from a claimant, 
or his or her representative, expressing dissatisfaction or 
disagreement with an adjudicative determination by the 
agency of original jurisdiction (AOJ), and a desire to 
contest the result, will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  38 C.F.R. § 20.201 
(2012).

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the AOJ within one 
year from the date that that AOJ mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing the letter of 
notification of the determination will be presumed to be the 
same date as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
C.F.R. § 20.302(a) (2012).

Generally, except as otherwise provided, the effective date 
of an award of compensation based on a claim for an 
increased rating will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2012).  Additionally, however, the effective date 
of an award of compensation based on a claim for an 
increased rating will be the earliest date it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within the one year period from such 
date, otherwise the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2) (2012). 

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of good cause.  However, 
the United States Court of Appeals for Veterans Claims 
(Court) has held that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  Corry v. 
Derwinski, 3 Vet. App. 231 (1992).  Specifically, 38 C.F.R. 
§ 3.109(b) requires that, where an extension is requested 
after expiration of a time limit, the required action must 
be taken concurrent with or prior to the filing of a request 
for extension of the time limit, and good cause must be 
shown as to why the required action could not have been 
taken during the original time period and could not have 
been taken sooner.

Within the VA regulatory system, the Board is the sole 
arbiter of decisions concerning it jurisdiction, including 
the timeliness of a notice of disagreement. 38 U.S.C.A. § 
7105.

As noted above, the Veteran and his representative were 
provided notice of the October 2009 rating decision grant of 
a noncompensable initial rating for bilateral pes planus, as 
well as the Veteran's appellate rights, by written 
communication issued on October 29, 2009.  No expression of 
disagreement with that determination, or additional relevant 
evidence, was received within the one year period following 
issuance of such notice.  The record does not reflect, and 
it is not averred, that the Veteran timely requested an 
extension of time to submit a Notice of Disagreement, or 
that he was precluded from timely filing a Notice of 
Disagreement due to psychiatric and/or physical disability.  
As such, the October 2009 rating decision is final, and the 
communication received from the Veteran requesting an 
increased rating for the service-connected bilateral pes 
planus must be considered a new claim.  38 U.S.C.A. § 7105.

Although the Veteran has asserted that he never received 
notice of the October 2009 rating decision assignment of a 
noncompensable initial rating until provided a copy of the 
decision by his representative in August 2011, as outlined 
above, written communications from the Veteran and his 
representative expressed awareness as early as January 2010 
and May 2010, within the one year appeal period, that 
service connection had been established for bilateral pes 
planus.  Further, the Court has specifically held that a 
statement of an appellant, standing alone, is not sufficient 
to rebut the presumption of regularity in RO operations, to 
include issuance of notice of a rating decision.  See Jones 
v. West, 12 Vet. App. 98, 100 (1998); Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  

In view of the foregoing, pursuant to the provisions of 38 
C.F.R. § 3.400(o)(2) outlined above, the earliest effective 
date assignable for the award of the increased 10 percent 
rating for bilateral pes planus is the earliest date it was 
factually ascertainable within the one year prior to the 
date of receipt of the claim on September 7, 2011 that an 
increase in the bilateral pes planus had occurred.  The 
record does not contain VA or private treatment records 
which reference the severity of the service-connected 
bilateral pes planus at any time during the period from 
September 2010 to September 2011.  An April 2011 receipt 
from Custom Shoe Service reflects purchase of extra depth 
shoes without indication that the purchase was made by or 
for the Veteran.  Billing documents from a private medical 
provider dated in February 2011 reflect that the Veteran had 
been seen for metatarsalgia, and billing documents dated in 
April 2011 reflect that the Veteran had been seen for a 
fractured metatarsal, and for metatarsalgia.  No clinical 
findings as to functional impairment, or whether the 
metatarsal fracture was etiologically related to the 
service-connected pes planus, were provided.  In a November 
2011 statement that accompanied submission of these 
documents, the Veteran asserted that the visits had been 
made due to increasing foot pain that he suspected was due 
to metatarsalgia caused by his pes planus.  However, the 
Veteran failed to complete and return a VA Form 21-4142, 
Authorization and Consent to Release Information, for VA to 
obtain the clinical records from treating private medical 
providers, as had been requested in an October 2011 VA 
letter.  The Board notes that, while VA has a statutory duty 
to assist the Veteran in developing evidence pertinent to a 
claim, the Veteran also has a duty to assist and cooperate 
with VA in developing evidence; the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991); see Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's 
duty to assist is not a one-way street; if a veteran wishes 
help, he/she cannot passively wait for it in those 
circumstances where his/her own actions are essential in 
obtaining the putative evidence).  As such, The Board is 
also satisfied VA has made reasonable efforts to obtain 
relevant records and evidence.  As the record does not 
reflect that it is factually ascertainable that an increase 
in severity of the bilateral pes planus occurred at any time 
during the one year period prior to receipt of the increased 
rating claim on September 7, 2011, an earlier effective date 
is not warranted.  As the preponderance of the evidence is 
against the claim for an earlier effective date for the 
award of a 10 percent rating for bilateral pes planus, the 
benefit of the doubt doctrine does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied.


ORDER

Entitlement to an earlier effective date for the award of a 
10 percent rating for bilateral pes planus is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


